DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
Applicants previously canceled claims 1-24, 29, and 33-66, and now cancel claims 27-28.  Applicants amend claim 25 and add new claim 67.  Claims 25-26, 30-32, and 67 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed January 13, 2022, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Information Disclosure Statement
The Information Disclosure Statements filed January 13, 2022 and July 11, 2022 have been considered.

Claim Objections
Claim 25 is objected to because of the following informalities:  
 	At claim 25, lines 10-11, it should be noted that protospacer adjacent motif (PAM) sequence (e.g., NGG) occurs at multiple sites throughout the genome, and that the seed region of 12 nucleotides occurs at only one PAM sequence location in the genome.
Appropriate correction is required.

	Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 25-26, 30-32, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,781,444.  This rejection is modified as necessitated by Applicants’ amendments.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘444 patent claims a genome-wide screening method for knocking out a plurality of genes in a genome using a CRISPR-Cas protein and a plurality of guide sequences that target unique genomic sequences, where the sequences relate to certain conditions.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to determine all potential unique target sites in a genome according to the ’444 patent by locating a CRISPR motif and analyzing upstream sequences such that all unique target sequences are determined, and can thus be used to knock out genes that relate to certain conditions that can potentially be treated by gene knockout.

	Claims 25-26, 30-32, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,930,367.  This rejection is modified as necessitated by Applicants’ amendments.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘367 patent claims a method of identifying unique target sequences in a eukaryotic genome by determining cutting frequencies of guide-RNA/target mismatches to obtain a ranking to allow for identification of unique target sequences.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to use the ‘367 patent’s method in the analyzing step of claims 25-32 of the instant invention because this is one method of determining if genomic sequences are unique and can serve as target sequences for a CRISPR-Cas guide RNA sequence.

	Claims 25-26, 30-32, and 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 16/525,531.  This rejection is modified as necessitated by Applicants’ amendments.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the '531 application claims a method of generating a library of unique guide RNAs that target a unique target sequence in a eukaryotic call.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to determine all potential unique target sites in a genome by locating a CRISPR motif and analyzing upstream sequences such that all unique target sequences are determined.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 25-26, 30-32, and 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/182,817.   This rejection is modified as necessitated by Applicants’ amendments.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘817 application claims a method of identifying unique target sequences in a eukaryotic genome by determining cutting frequencies of guide-RNA/target mismatches to obtain a ranking to allow for identification of unique target sequences.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to use the ‘187 application’s method in the analyzing step of claims 25-32 of the instant invention because this is one method of determining if genomic sequences are unique and can serve as target sequences for a CRISPR-Cas guide RNA sequence.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 103, Applicants’ amendments and arguments have been fully considered and are deemed to be persuasive.  Therefore, this rejection is withdrawn.

Regarding the non-statutory double patenting rejections over U.S. Patent Nos. 10,781,444 and 10,930,367 and U.S. Patent Application Nos. 16/525,533 and 17/182,817, Applicants request that these rejections be held in abeyance.  Therefore, these rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636